DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4–6 are objected to because of the following informalities:
Claim 4 should be amended to replace “attaches” with “attached.”
Claim 5 should be amended to replace “can be” with “is.”
Claim 6 should be amended to replace “memorize” with “memorizes.”

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 provides for ranges of various types of angles. However, these types of angles are only mentioned in claim 6, and not in claim 1 from which it depends. Claim 7 should be amended to depend from claim 6, and will be examined understanding that it is.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4–8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (JP 2006-061183 A) in view of Xu et al. (US Pub. 2016/0106259) and Brandt et al. (US Pat. 4,721,036).
Claim 1: Nakai (referencing the general embodiment disclosed in all figures other than 19 and 20, as well as compatible the embodiment shown in fig. 19) discloses a machine body (1, 2, 3), including at least a support body (ibid.);
a food frying pot (6, 7), including at least a hollow outer case body (7) mounted on the support body, in which the outer case body is pivotally installed (via 32, 33) in order to control the operation position of the outer case body, and the outer case body is recessively installed with a notch from the outside toward the inside (based on Applicant’s disclosure, “notch” is interpreted as “gap,” which in Nakai is shown between 125 and 6 in fig. 19), and the interior of the notch is pivotally installed with an inner frying pot (6) which is pivotally installed with an inner pot motor (28, axis Y-–Y), and the periphery of the inner frying pot is installed with a heat-resistant support board (maybe 13, though not shown in fig. 19, but in any event 125 in fig. 19 would qualify) whose outside is installed in attachment with a heating coil (124);
a food material stir-frying device (G), including a fixing frame (45) fixedly installed on the support body, in which a track rod (99) is installed on the fixing frame, a receive-send cylinder (101) is mounted on the track rod, a movable frame is fixedly installed on the receive-send cylinder (61), a rotation motor is mounted on the movable frame (68 and related elements), and the rotation motor is connected with a stir-frying device which is assembled with at least one pick (81), and the receive-send cylinder can drive the movable frame to move back and forth on the track rod such that the stir-frying device can enter or exit the inner frying pot (depicted in fig. 1); and
a master controller (figs. 21 and 22), respectively connected to the inner pot motor (via 128), the heating coil (via 132), and the rotation motor (via 129, 133).
Nakai does not explicitly disclose that is master controller is connected to the send-receive cylinder. However, it would have been obvious to one of ordinary skill in the art to connect the master controller to the send-receive cylinder (perhaps via atmospheric pressure cylinder 94) to allow for greater ease of user control.
Nakai does not disclose its inner frying pot bottom being pivotally installed with the inner pot motor.
However, Xu discloses its inner frying pot (11) bottom being pivotally installed with an inner pot motor (2), and it would have been obvious to one of ordinary skill in the art to employ Xu’s arrangement over Nakai’s as it works well with heating coils (as shown in fig. 19 of Nakai; element 12 in Xu).
Nakai does not disclose its outer case body being installed with a servo motor which is used to memorize a rotation angle. Instead, Nakai uses a manually-operated lever 40.
However, Xu discloses a similar outer case body (12) being installed with a servo motor (3, 303, clearly a servo motor given that it can adjust position) which memorizes a rotation angle (via 302), and it would have been obvious to one of ordinary skill in the art to replace the lever of Nakai with the motor of Xu to allow a user to automate the angling of the outer case body.
Nakai does not disclose a temperature sensing device set up to sense the temperature of the outer wall of the inner frying pot through the heat-resistant support board thereby further controlling the temperature of the inner fry pot upon heating it.
However, Xu discloses a temperature sensing device (502) set up to sense the temperature of an outer wall of an inner frying pot (11) to control the temperature of the inner fry pot upon heating it (via the remaining elements of electromagnetic heating controlling device 5, and 12), and it would have been obvious to one of ordinary skill in the art to add the temperature sensing device of Xu to Nakai, specifically to the heat-resistant support board given its proximity to where the frying pot is heated, to allow a user to effectively control the temperature of the frying pot via feedback.
Nakai does not disclose a scraper being fixedly installed on the outer case body and extending into the inside of the inner frying pot.
However, Brandt discloses a similar apparatus with a scraper (30) being fixedly installed on an area outside of a pot (see fig. 1).
It would have been obvious to one of ordinary skill in the art to add the scraper of Brandt to the apparatus of Nakai—ideally on the outer case body, given its suitability—to further aid in mixing certain types of contents.
Claim 2: Nakai discloses at least two guide wheels (16) being respectively installed at the opening edge of the notch (visible at least in fig. 4).
Claim 4: Modified as per claim 1 above, Brandt discloses the scraper being close to the inner wall of the inner frying pot, but not attached thereto (ascertainable from fig. 1; spacing distance 88).
Claim 5: Nakai discloses the number of the picks being configured to be 1, 2, 3 or 4 (figs. 23 and 24 show two picks).
Claim 6: Modified as per claim 1 above, Xu discloses the servo motor memorizing a heating-pot angle, a stir-frying angle, a pouring angle and a cleaning angle so that the outer case body can operate at different angles (Xu can presumably memorize and adopt any angle, given all of its figs. 14–19).
Claim 7: Modified as per claim 1 above, Xu discloses the heating-pot angle ranging 75°–85°, the stir-frying angle ranging 67°–77°, the pouring angle ranging 110°–152° and the cleaning angle ranging 205°–215° (again, Xu can memorize and adopt all of these angles, as evidenced by what is shown in figs. 14–19).
Claim 8: Modified as per claim 1 above, Nakai modified by Xu discloses a position difference sensing device (Xu: 302) connected to the master controller (Nakai: figs. 21 and 22) being installed at the exterior of the outer case body (Xu: see 3 in fig. 3) and can be used to detect the positions of the initial and final rotation points of the outer case body thereby limiting the movement of the outer case body within a safe angle range (Xu: see para. 38).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Xu and Brandt as applied to claim 1 above, and further in view of Smith (US Pat. 9,693,654).
Nakai does not disclose a guide board arranged on the edge of the notch opening in the outer case body, the guide board being oppositely located between the two guide wheels.
However, Smith discloses a guide board (1803) arranged analogously (perhaps best shown in fig. 15; appears to be installed on 1300, analogous to the outer case body).
It would have been obvious to one of ordinary skill in the art to install the guide board of Smith into the outer case body to provide means to help guide food cooked in the pot to a target. Furthermore, given the position of the guide wheels of Nakai, it would be natural to install the guide board between a pair of them where the cooked material would be dispensed from the pot.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–7 of copending Application No. 16/890,479 as well as claims 1–8 of copending Application No. 16/890,591, each in view of Nakai et al. (JP 2006-061183 A) and Brandt et al. (US Pat. 4,721,036).
The claims of each reference patent disclose or render obvious all of the claimed subject matter in this application except for the scraper and food material stir-frying device, which is taught by Nakai and Brandt as explained in the § 103 rejection of the claims above.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Zhang (US Pub. 2015/0122133), Pomroy (US Pat. 4,571,474), Zhang (CN 109730523 A), Liu (CN 106419478 A), Xie (CN 208837582 U).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/              Primary Examiner, Art Unit 3761